              Case 2:21-cv-00583-TSZ Document 12 Filed 06/17/21 Page 1 of 1




 1

 2

 3

 4                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 5                                    AT SEATTLE
 6
          RONALD ZARELLI,
 7
                                  Plaintiff,
 8                                                         C21-583 TSZ
               v.
 9                                                         MINUTE ORDER
          GOVERNMENT EMPLOYEES
10        INSURANCE COMPANY,

                                  Defendant.
11

12        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
13
          (1)    The Court finds this case is appropriate for mediation under Local Civil
14 Rule 39.1. The parties are directed to conduct mediation upon completion of discovery
   as hereinafter provided.
15
          (2)    A settlement conference pursuant to Local Civil Rule 39.1(c)(2) must be
   completed by February 24, 2022. Mediation shall be completed no later than March 24,
16
   2022, and a letter of compliance shall be filed with the Court no later than March 31,
   2022.
17
             (3)    The Clerk is directed to send a copy of this Minute Order to all counsel of
18 record.

19         Dated this 17th day of June, 2021.

20
                                                       William M. McCool
21                                                     Clerk

22                                                     s/Gail Glass
                                                       Deputy Clerk
23

     MINUTE ORDER - 1
